Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 5-9 in the reply filed on 08/24/2021 is acknowledged.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djordjevich (US 2009/0312752 A1 hereinafter Djor).
Regarding claim 5, Djor discloses, in Fig.7 and Fig.8, 3an elongate housing (15;Fig.7);  4a tip (40 and 42;Fig.7) disposed at a first end of said housing ( 40 is disposed at left end of housing 15);  5a light disposed near the tip ( 40 is a light emitting tip of a laser);  6a smoke evacuator (39) disposed in proximity to the tip (39 evacuates smoke generated from tip 40); and 
1  
1 Regarding claim 8, Djor discloses wherein the length of suction tubing and the length of 3electrical lead are coaxial (see suction tube area coaxially surrounding 23; Fig.7).  
Regarding claim 9, Djor discloses wherein the smoke evacuator comprises a circumferential groove (see three parts of groove 32 that surrounds the tip of 30; Fig.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djor as applied to claim 5 above, and further in view of Long et al. (US 5275596 hereinafter Long).

Regarding claim 6, Djor is silent with respect to a manually operated switch for the light.  
Long discloses a manually operated switch for the light (col.7: line 34-45).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Long to modify the light of Djor in order to apply a controlled flow  of laser light to make an incision in a patient body ( col.7:line 34-45 of Long).
 
 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.The following is an examiner's statement of reasons for allowance:
Regarding claim 7, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a photocell for automatically controlling 3the light.   " in combination with the remaining limitations of the claim 5. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
 

Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Arts (US 8303581 B2) Kidder (US 20020019631 A1) and Whitmann (US 6716233 B1).
Arts discloses a catheter with remote extendibility.
Kidder discloses an electrical surgical pen with smoke evacuation.
Whitmann discloses a remote surgical instrument device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion




/PETE T LEE/Primary Examiner, Art Unit 2848